DETAILED REISSUE ACTION
This action is a supplemental allowability notice, of Reissue Application 16/675741. This application is a broadening1 reissue application of US Patent 10,434,706 which issued from US Application 16/289991 filed on 01 March 2019 (“Parent Application”)2. This reissue examination is taking place under the AIA  first inventor to file provisions.

Information Disclosure Statement
The information disclosure statement submitted on 14 April 2022 is in compliance with the provisions of 37 CFR §1.97, in that: the IDS was filed before payment of the issue fee; applicant has made a statement that each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement; and applicant has paid the fee set forth in 37 CFR §1.17. Accordingly, the examiner has considered the information disclosure statement.

Allowable Subject Matter
Claims 18-46 are allowed for the reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferee:

/Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991



    
        
            
        
            
    

    
        1 Applicant states, in their Reissue Declaration filed on 06 November 2019, that they seek to broaden patented claim 1.
        2 Application 16/289991 is a division of Application 15/302843, filed on 20 April 2015. Application 15/302843 was a 35 USC §371 national stage entry of PCT/US2015/026613 with §371(c)(1), (2) date of 07 October 2016. PCT/US2015/026613 claims priority to US Provisional Application 61/984099, filed on 25 April 2014.